DETAILED ACTION
1.	This action is in response to applicant's amendment received on 4/19/2021.  Amended claims 1, 2, 9, 13, and new claims 21-27 are acknowledged and the following notice of allowability is formulated.  Claims 5-8, 10-11, and 17-18 are cancelled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
 Allowable Subject Matter
Claims 1-4, 9, 12-16, and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches a lightweight opposed piston engine with two crankshafts in which the engine weighs between 5 to 30 pounds, at least one micro-generator that is connected to the first crankshaft, and pressurized air capable of entering into the crankshaft assemblies through transfer ports. All depending claims are allowable. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        5/7/2021